Citation Nr: 1236072	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-06 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel





INTRODUCTION

The Veteran served on active duty from May 1941 to May 1947, and from March 1951 to April 1952.  He died in May 1997, and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the current appellate claims.

The Board notes that the Appellant's claims of entitlement to accrued benefits and service connection for the cause of the Veteran's death were addressed by a February 2009 Statement of the Case (SOC), and she perfected her appeal as to these claims by filing a timely Substantive Appeal later in February 2009.  See 38 C.F.R. §§ 20.200, 20.302 (2011).  However, her claim of entitlement to nonservice-connected death pension benefits was not addressed by the February 2009 SOC, even though that claim was part of her April 2007 Notice of Disagreement.  Her death pension claim was subsequently included as part of a March 2012 SOC, but the documents assembled for the Board's review does not indicate that she filed a timely Substantive Appeal as to that issue after this SOC was promulgated.  Nevertheless, the RO did certify the death pension claim as being on appeal as part of the VA Form 8 (Certification of Appeal) in this case.  The RO also sent correspondence to the Appellant in August 2012 that her appeal was being forwarded to the Board for disposition, and there was no indication that it would not include the death pension claim.  The United States Court of Appeals for Veterans Claims (Court) has held that the filing of a Substantive Appeal is not a jurisdictional requirement, that the filing of a timely Substantive Appeal may be waived, and that where the RO takes actions to indicate that such filing has been waived (for instance by certifying the appeal), the Board has jurisdiction to decide the appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 46-47 (2009), Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 (2003).  Consequently, the Board finds that it does have jurisdiction to address this issue.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is necessary with respect to the cause of death and pension claims.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the issue(s) adjudicated by this decision have been completed.

2.  The record does not reflect the Veteran ever filed a claim for VA benefits during his lifetime.


CONCLUSION OF LAW

The criteria for accrued benefits have not been met.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, and for the reasons stated below, the Board finds that the Appellant has no legal entitlement to accrued benefits; i.e., that this claim must be denied as a matter of law.  In VAOPGCPREC 5-2004 (July 23, 2004) VA's Office of General Counsel held that the VCAA does not require either notice or assistance when the claim cannot be substantiated under the law or based on the application of the law to undisputed facts.  Similarly, the Court has held that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Despite the foregoing, the Board does note that the Appellant was sent correspondence in July 2006 which, in pertinent part, explained what was necessary to substantiate an accrued benefits claim, what information and evidence she must submit, and what information and evidence will be obtained by VA.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the Appellant has had the opportunity to present evidence and argument in support of her accrued benefits claim, and nothing reflects she has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, she has not identified any outstanding evidence to reflect the Veteran had a pending claim for VA benefits at the time of his death.  Therefore, the Board finds that even if the VCAA were applicable to this claim, the duties to notify and assist would be satisfied.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Upon the death of a veteran, certain persons shall be paid periodic monetary benefits to which the veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  There is no basis for an accrued benefits claim, unless the veteran from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998). 

In this case, record does not reflect the Veteran ever filed a claim for VA benefits during his lifetime.  No documents are of record which could be considered a formal or informal claim for benefits; nothing of record reflects he ever indicated he was seeking or intended to seek such benefits.  Rather, the only documents of record are those submitted by the Appellant in support of her current appellate claims.  At no point has she indicated the Veteran was in receipt of VA benefits or had filed a claim for such prior to his death.  In fact, it does not appear she has provided any specific contentions in support of her accrued benefits claim other than a general claim that she is entitled to benefits as the Veteran's surviving spouse.

Because the Veteran had no claims pending at the time of his death, the criteria for entitlement to accrued benefits are not met.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (When the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).  


ORDER

Entitlement to accrued benefits is denied.


REMAND

With respect to the cause of death claim, the Board reiterates that the Veteran died in May 1997.  His certificate of death lists his immediate cause of death as respiratory failure - pneumonia, due to or as a consequence of multiple strokes.  

In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In the case of contributory cause of death, it must be shown that a service-connected disability contributed substantially or materially to cause death.  38 C.F.R. § 3.312(c)(1).

The Board notes that the Veteran was not service-connected for any disability at the time of his death, nor does it appear the Appellant has provided any specific contentions as to how his cause of death is related to his military service.  Additionally, it does not appear  that she has specifically identified any evidence relevant to the case.  Nevertheless, the Board cannot ignore the fact that potentially relevant evidence is otherwise indicated by the record and not on file.  Specifically, the Veteran's May 1997 certificate of death identifies his place of death as St. Agnes Medical Center, and provides an address for this facility.  Moreover, the certificate of death reflects that an autopsy was performed on the Veteran.  As such evidence is clearly relevant to the circumstances of the Veteran's death, the Board finds that a remand is necessary to ensure efforts are undertaken to obtain such records, to include obtaining the necessary release from the Appellant.

In regard to the nonservice-connected death pension claim, a surviving spouse is entitled to such benefits if the veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the claimant meets specific income and net worth requirements.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4). 

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. 
§ 3.271.  In determining annual income, all payments of any kind or from any source including salary, retirement or annuity payments, or similar income, which has been waived, shall be included except for listed exclusions.  38 U.S.C.A. 
§ 1503(a); 38 C.F.R. § 3.271(a).  Exclusions from income include the expenses of the veteran's last illness and burial and for the veteran's just debts, debts not incurred to secure real or personal property, if paid by the appellant.  38 C.F.R. 
§ 3.272(h).  Such expenses may be deducted only for the 12-month annualization period in which they were paid.  38 C.F.R. § 3.272(h).  Exclusions from income do not include Social Security disability benefits.  38 C.F.R. § 3.272.  That income is therefore included as countable income.  Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12-month annualization period, to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii). 

The Appellant's nonservice-connected death pension benefits was initially denied in April 2007 on the basis that the Veteran's period(s) of military service had not been verified.  However, as indicated in the Introduction, it was subsequent determined that he had active military service from May 1941 to May 1947, and from March 1951 to April 1952.  Such service is recognized as having occurred during the recognized periods of war for World War II and the Korean conflict.  See 38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(d) and (e).  Moreover, the record indicates he had at least 90 days of service during a period of war.  

In view of the foregoing, it appears that the Appellant's entitlement to nonservice-connected death pension benefits is dependent upon her level of countable income.  The March 2012 SOC on this issue stated that the claim was being denied, at that point, because the Appellant had not provided her income information, and requested that she provide such information.  Further, the Board notes, as did the SOC, that an October 2011 letter to the Appellant requested that she provide her income information from April 2007, but no response appears to have been submitted.

Despite the foregoing, the Board notes that the Appellant did submit a completed VA Form 21-0518-1 (Improved Pension Eligibility Verification Report) in September 2006 which listed her purported income and assets for the period through December 1, 2006.  However, it does not appear that the RO ever explicitly considered the information contained in this document when adjudicating the pension claim below.  Moreover, as the Appellant's income information is the focus for resolution of this case, the Board finds that she should be provided with another opportunity to present such information.  Thus, a remand is required to once again request this information, and to ensure the information contained in the September 2006 VA Form 21-0518-1 is properly considered in the first instance below.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who treated the Veteran contemporaneous with the time of his death in May 1997.  In pertinent part, the AMC/RO should specifically request that the Appellant provide a release to obtain any records in the possession of the St. Agnes Medical Center, as well as the autopsy report for the Veteran.  The Appellant should also be requested to submit any such records she has in her possession.

After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  The AMC/RO should also request the Appellant to complete a report of her income, net-worth and expenses for each period since her last such report of September 2006.

3.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  The AMC/RO's decision regarding the claim of entitlement to nonservice-connected death pension benefits should reflect consideration of the Appellant's completed VA Form 21-0518-1 of September 2006, as well as any additional information she provides regarding her income, assets, and net worth since that period.

If the benefits requested on appeal are not granted to the Appellant's satisfaction, the Appellant should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained since the RO last adjudicated these claims, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


